DONALD L. MANFORD, Special Judge.
This is an appeal from a judgment of dismissal of a petition for Writ of Error Coram Nobis. In response to the filing of the appeal, respondent filed a Motion to Dismiss the Appeal.
The Motion to Dismiss is sustained and the appeal is dismissed. A Writ of Error Coram Nobis is governed by Rule 27.26. Hindman v. Crouch, 560 S.W.2d 874, 875 (Mo. banc 1978).
It is incumbent upon the appellant to supply a record on appeal from which the facts alleged can be sufficiently established. Grice v. State, 634 S.W.2d 502, 503 (Mo.App.1982). Sufficient record is necessary as the court will not entertain the unsupported allegations of a party seeking post-conviction relief on appeal. Speakman v. State, 602 S.W.2d 471, 473 (Mo.App.1980). The failure of appellant herein to furnish an adequate record leaves nothing for this court to review. Burns v. State, 601 S.W.2d 633, 635 (Mo.App.1980). The proper action to be taken by this court under such facts and circumstances is dismissal of the appeal. City of Jennings v. Turner, 585 S.W.2d 210, 212 (Mo.App.1979).
The appeal is dismissed pursuant to Rule 81.12.
So ordered.
CRIST and REINHARD, JJ., concur.